106 F.3d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Willie Coleman NETTLES, Petitioner-Appellant,v.DIRECTOR OF CALIFORNIA DEPARTMENT OF CORRECTIONS, Respondent-Appellee.
No. 96-55717.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 24, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Willie C. Nettles appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition.  We have jurisdiction pursuant to 28 U.S.C. § 2253.  We review de novo a district court's decision on a section 2254 petition, Duckett v. Godinez, 67 F.3d 734, 739 (9th Cir.1995), cert. denied, 116 S.Ct. 1549 (1996), and we affirm.


3
Nettles contends that (1) the state trial court improperly enhanced his sentence based on a prior conviction;  (2) he was not informed when he pled guilty to the earlier conviction that his conviction could later be used to enhance a subsequent sentence;  and (3) his sentence violates the ex post facto clause.  We affirm Nettles' first two contentions for the reasons stated in the magistrate judge's Report and Recommendation, filed on November 11, 1995, and adopted by the district court on January 10, 1996.  We do not address Nettles' ex post facto claim because it was not raised in his habeas petition.  See Morgan v. Bunnell, 24 F.3d 49, 52 (9th Cir.1994).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3